Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00373-CR

                                 Ieshia SCOTT,
                                    Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2014CR1637W
                 Honorable Mary D. Roman, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED July 16, 2014.


                                        _________________________________
                                        Rebeca C. Martinez, Justice